DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement of 08/01/2022 has been received and reviewed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170342742 to Snodgrass.
Regarding claim 1, Snodgrass discloses:
A latch assembly for use within an electric locking device (fig 5), the assembly comprising: a) a latch housing (240); b) a latch bolt (250) disposed within said latch housing and having a first end (right end of 250 as seen in fig 5) and an opposing second end (258), said second end configured to be positioned in a first orientation outwardly from said latch housing (fig 7a) and to be positioned in a second orientation inwardly of said first orientation (fig 8a); c) a blocking member (209) having an engaged position when said latch bolt is in said first orientation (fig 7b) and an unengaged position when said latch bolt is in said second orientation (fig 8b); and d) a blocking element (208) coupled to said blocking member and moveable along a linear path (208 is capable of moving along axis 290) between a blocking position (fig 7b) and an unblocking position (fig 8b), wherein said blocking member is in said engaged position when said blocking element is in said blocking position to prevent said latch bolt from moving between said first orientation and said second orientation (see paragraphs 0041 and 0042), and said blocking member is in said unengaged position when said blocking element is in said unblocking position to allow said latch bolt to move between said first orientation and said second orientation (paragraph 0044).
Regarding claim 2, Snodgrass discloses:
The latch assembly in accordance with claim 1 wherein said blocking member is a ball (figs 7 and 8).
Regarding claim 3, Snodgrass discloses:
The latch assembly in accordance with claim 2 wherein said blocking member further includes a ball race having a notch (239) configured to receive said ball, wherein when in said blocking position said blocking element positions said ball to engage said first end of said latch bolt and secure said latch bolt in the first orientation (figs 7a and 7b), and wherein when said blocking element is in said unblocking position said ball is disposed within said notch to permit said latch bolt to move to said second orientation (figs 8a and 8b).
Regarding claim 4, Snodgrass discloses:
The latch assembly in accordance with claim 3 wherein said ball race includes a forward stop (top end of 239) and a rearward stop (bottom end of 239, fig 7) configured to limit travel of said blocking element.
Regarding claim 5, Snodgrass discloses:
The latch assembly in accordance with claim 1 and further comprising a biasing member (203) that is configured to bias said latch bolt toward said first orientation (fig 5).
Regarding claim 6, Snodgrass discloses:
The latch assembly in accordance with claim 1 further including an actuator (212) coupled to said blocking element (via 214) and configured to selectively move said blocking element between said blocking position and said unblocking position (paragraph 0056).
Regarding claim 8, Snodgrass discloses:
The latch assembly in accordance with claim 1 wherein said blocking member is engaged with a distal end of said latch bolt when in said engaged position (fig 7a).
Regarding claim 9, Snodgrass discloses:
The latch assembly in accordance with claim 1 wherein said blocking element includes an end portion (wall of 239 that abuts 209, see bottom left 209 abutting wall of 239 in fig 8b), and wherein said blocking member is engaged with the end portion when said blocking element is in said unblocking position (see bottom left 209 abutting wall of 239 in fig 8b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170342742 to Snodgrass in view of WO 0028176 to Evans.
Regarding claim 7, although Snodgrass does not explicitly disclose:
The latch assembly in accordance with claim 6 wherein said actuator is a stepper motor. Evans teaches that it is well known in the art for an electrically controlled lock to be controlled via an actuator of many different kinds, including a stepper motor (see abstract). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evans into Snodgrass at least because doing so allows for the utilization of different actuators to increase efficiency and reduce cost.

Claim(s) 10-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090056395 to Uyeda in view of US 7029040 to Lippoldt et al. (Lippoldt).

Regarding claim 10, Uyeda discloses:
An electric locking device (10) for selectively locking and unlocking a door (100) to a door frame (door frame where 10 is mounted on, fig 1), the door being pivotally coupled to the door frame (door is pivotally coupled to the door frame when the door is closed), the electric locking device comprising: a) a lock housing (12) configured to be mounted to said door frame, wherein said lock housing includes a top wall (T, see figure below) and an open bottom opposite said top wall (B, see figure below); and b) a keeper (34a, 35a) movably connected to said housing (fig 2), wherein said keeper includes a keeper shaft (34, 35) having a shaft axis of rotation (axis about which shaft 34 rotates, fig 3), i) wherein said keeper is rotatable about said shaft axis of rotation between a first rotational position (fig 2) and a second rotational position (fig 3), ii) wherein said keeper is also movable between a first directional position (the linear portion of the motion towards 14, movement from figure 3 to figure 2) and a second directional position relative to said lock housing (linear portion of the motion away from 14, movement from figure 2 to figure 3), wherein said movement between said first directional position and said second directional position is generally linear (a portion of the rotation is generally linear), iii) wherein when said keeper is in said first rotational position and said first directional position, said door is secured to said door frame by said keeper (fig 2), and iv) wherein when said keeper is in said second rotational position and said second directional position, said door is allowed to move away from said door frame (fig 3).

    PNG
    media_image1.png
    831
    514
    media_image1.png
    Greyscale

Uyeda does not explicitly disclose:
And wherein said shaft axis of rotation is configured to move relative to said lock housing as said keeper moves between said first directional position and said second directional position. However Lippoldt teaches that it is well known in the art for a shaft axis of rotation (7) to be configured to move relative to a lock housing (6) as a keeper (12) moves between a first directional position (fig 1) and a second directional position (fig 3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lippoldt into Uyeda at least because doing so provides added mobility and utility to the keeper, allowing for more customization and control.
Regarding claim 11, Uyeda (in view of Lippoldt) discloses:
The electric locking device in accordance with claim 10 wherein said movement from said first directional position toward said second directional position is toward said top wall of said housing (movement from first directional position towards the second directional position causes 34a to rotate in the direction of the top wall, i.e. if 34a were to make a 180 degree rotation, 34a would be close to top wall T).
Regarding claim 12, Uyeda (in view of Lippoldt) discloses:
The electric locking device in accordance with claim 11 further comprising a mounting plate (11) configured to be secured to the door frame, said lock housing configured to be mounted to said mounting plate (fig 1).
Regarding claim 13, Uyeda (in view of Lippoldt) discloses:
The electric locking device in accordance with claim 10 wherein said keeper is contactable by said door (fig 2, keeper shaft of keeper 34a contacts 101).
Regarding claim 14, Uyeda (in view of Lippoldt) discloses:
The electric locking device in accordance with claim 13 wherein a keeper shim (S, see figure below) is attachable to a keeper face (part of 35a that S attaches to) of said keeper, and wherein said keeper shim is contactable by said door (keeper shim contacts door via 35 contacting 101).

    PNG
    media_image2.png
    801
    597
    media_image2.png
    Greyscale

Regarding claim 15, Uyeda (in view of Lippoldt) discloses:
The electric locking device in accordance with claim 10 further comprising an inhibitor (27, 28) mounted within said lock housing and couple-able to the keeper (fig 2), wherein said inhibitor is configured to move between a coupled position (fig 11) and an uncoupled position (fig 12), and wherein, when said inhibitor is in said uncoupled position, said door is allowed to move away from said door frame, and wherein when said inhibitor is in said coupled position, said inhibitor is engaged with said keeper and said door is not allowed to move away from said door frame (fig 11).
Regarding claim 16, Uyeda (in view of Lippoldt) discloses:
The electric locking device in accordance with claim 15 further comprising a latch bolt (101) movable between a first orientation (fig 2) and a second orientation (fig 3), said latch bolt configured to engage with said inhibitor when in said first orientation (fig 2), wherein when said latch bolt is in said first orientation, said door is secured to said door frame by said keeper (fig 2).
Regarding claim 20, Uyeda (in view of Lippoldt) discloses:
The electric locking device in accordance with claim 10 wherein said keeper includes a biasing member (30) configured to bias said keeper toward said first directional position (fig 11).
Claim 21 is rejected as per rejection of claim 10.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090056395 to Uyeda in view of US 7029040 to Lippoldt et al. (Lippoldt), and further in view of US 20170342742 to Snodgrass.

Regarding claim 17, Although (in view of Lippoldt) Uyeda does not explicitly disclose:
The electric locking device in accordance with claim 16 wherein said latch bolt is received within a latch assembly, said latch assembly comprising: a) a latch housing, said latch bolt movably disposed within said latch housing between a first orientation outwardly from said latch housing and a second orientation inwardly from said first orientation; b) a blocking member having an engaged position when said latch bolt is in said first orientation and an unengaged position when said latch bolt is in said second orientation; and c) a blocking element coupled to said blocking member and moveable between a blocking position and an unblocking position, wherein said blocking member is in said engaged position when said blocking element is in said blocking position, and said blocking member is in said unengaged position when said blocking element is in said unblocking position.
However, Snodgrass discloses the limitations as rejected in claim 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uyeda  (in view of Lippoldt) and Snodgrass at least because doing so provides added latch control, preventing undesired retracting of the latch bolt.
Regarding claim 18, Uyeda (in view of Lippoldt and Snodgrass) discloses claim 18 per the rejection of claim 6.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090056395 to Uyeda in view of US 7029040 to Lippoldt et al. (Lippoldt), and further in view of US 4703960 to Lense.

Regarding claim 19, although Uyeda  (in view of Lippoldt) does not explicitly disclose:
The electric locking device in accordance with claim 15 wherein said inhibitor further includes an inhibitor spring configured to bias said inhibitor to said coupled position.
Lense teaches that it is well known in the art for an inhibitor (75) to include an inhibitor spring (72) configured to bias said inhibitor to a coupled position (fig 6). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lense into Uyeda  (in view of Lippoldt) at least because doing so provides added control of the inhibitor and latch displacement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675